ON PETITION FOR WRIT OF MANDAMUS
LOURIE, Circuit Judge.

ORDER

Bridgeport Fittings, Inc. petitions for a writ of mandamus to direct the United States District Court for the Middle District of Pennsylvania to grant summary judgment in its favor. Bridgeport also moves for this court to stay the district court’s trial, which is scheduled to begin on September 14, 2009.
Upon consideration of the papers submitted, the court determines that Bridgeport has not shown clear entitlement to the relief sought.
Accordingly,
IT IS ORDERED THAT:
(1) The petition for a writ of mandamus is denied.
(2) The motion to stay the district court’s trial is denied.